UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 16, 2010 MIKROS SYSTEMS CORPORATION (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation of Organization) 000-14801 (Commission File Number) 14-1598200 (IRS Employer Identification Number) 707 Alexander Road Building 2, Suite 208 Princeton, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 987-1513 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02Results of Operations and Financial Condition On August 16, 2010, Mikros Systems Corporation announced its financial results for the quarter ended June 30, 2010. The full text of the press release issued in connection with the announcement is attached as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Form 8-K and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act") or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d)Exhibits.The following exhibit is furnished with this Current Report on Form 8-K: No.Description Press Release dated August 16, 2010, announcing financial results for the quarter ended June30, 2010. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIKROS SYSTEMS CORPORATION Dated: August 16, 2010 By: /s/Thomas J. Meaney Thomas J. Meaney Chief Executive Officer 3
